Citation Nr: 1234407	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for strabismus. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO).

Procedural history

The Veteran served on active duty with the United States Navy from February 1967 to April 1971, with subsequent periods of active duty for training with the Naval Reserve.  He also served with the United States Coast Guard from August 1984 to November 1993.

In December 1993, the Veteran filed a claim of entitlement to service connection for strabismus, which was denied by the RO in the above-referenced June 1994 rating decision.  The Veteran initiated and perfected an appeal of this decision with the timely submission of his substantive appeal (VA Form 9) in December 1994.

The Veteran presented personal testimony before a Veterans Law Judge at a Travel Board hearing which was conducted at the St. Petersburg RO in May 1999.  A transcript of the hearing is associated with the Veteran's VA claims folder.

This case was remanded by the Board in July 1999 and August 2000 for additional evidentiary development, specifically to attempt to obtain the Veteran's service treatment records from his period of naval service.  The case was subsequently returned to the Board.

In March 2005, the Board solicited an expert medical opinion from an ophthalmologist with the Veteran's Health Administration (VHA) concerning an unresolved and complex medical matter in the case.  In April 2005, the Board received the requested VHA opinion.

In a decision dated January 9, 2006, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2007, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  In that Joint Motion, the parties asserted that the Board had failed to provide adequate reasons and bases for its finding that service connection was not warranted for strabismus because it did not reconcile conflicting opinions offered in April 2005 by the VHA ophthalmologist. The parties also agreed that a remand was required to provide the Veteran with a VA medical opinion which addressed whether or not the Veteran's increase in strabismus symptomatology was due to the "natural progression of the disease."  See the July 2007 Joint Motion, pages 3-4.  An Order of the Court dated August 3, 2007, granted the motion and vacated the Board's decision.

The Board subsequently remanded the claim in February 2008 for additional evidentiary development.  The requested development was accomplished, and in November 2008 the RO issued a supplemental statement of the case (SSOC) which continued to deny the claim.  The case was subsequently returned to the Board.

In a decision dated September 10, 2009, the Board denied the Veteran's claim for entitlement to service connection for strabismus.  Subsequently, on June 8, 2010, the Board vacated the September 2009 decision in order to rule on a motion filed by the Veteran for extension of time to submit additional evidence or argument in support of his claim.  

In a July 2010 letter, the Veteran was notified that the Veterans Law Judge who conducted his May 1999 hearing was no longer employed by the Board.  He was given the option of having another hearing before a different Veterans Law Judge.  To date, the Veteran has not responded.  

In a decision dated March 2, 2011, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In October 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  In that Joint Motion, the parties essentially asserted that VA failed to provide the Veteran with an adequate medical examination or opinion.  See the October 2011 Joint Motion, pages 2-4.  An Order of the Court dated October 26, 2011, granted the motion and vacated the Board's decision.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

It is uncontroverted that the Veteran currently has strabismus, and that strabismus was a congenital defect which pre-existed service.  It is further evidence that the Veteran sustained eye strain in service.  However, the current medical evidence of record is in conflict as to whether the Veteran's pre-existing strabismus was aggravated due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

In February 2008, the Board remanded this matter for the RO to provide the Veteran with an examination to determine whether the Veteran's pre-existing strabismus was aggravated beyond the natural progression of the disease as a result of his military service.  Subsequently, VA obtained an examination report in May 2008, in which the examiner determined that it was:

as least as likely as not (50/50 probability) caused by or a result of [the] natural progression of the pre-existing condition . . . Diplopia is negligible in patients with congenital strabismus, assuming no surgical intervention, due to natural suppression of the affected eye.  Suppression was determined to be present in all previous exams.  It is reasonable to expect that persons in high stress situations, where visual concentration is at a premium, might experience some additional eyestrain-type symptoms when strabismus is present.  It is not expected that there would be any lasting effects from this eyestrain, however.

In short, the VA examiner stated that the Veteran's strabismus was not aggravated beyond its normal course due to service.

The Board observes that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.30, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711  [a reissue of General Counsel  opinion 01-85 (March 5, 1985)].

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital disease may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90. 

The March 2011 Board decision found, as a matter of fact, that the Veteran's strabismus was congenital defect.  As noted in the Joint Motion for Remand, the parties (except as noted in the Joint Motion) accept the statement of facts presented by the Board.  The Joint Motion does not take issue with the Board's finding the condition was a congenital defect.  As the Veteran's claimed disability is a congenital defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Appellant's period of active service. 

As was alluded to in the Introduction, the Joint Motion, as adopted by the Court, indicated that the May 2008 VA examination was inadequate as it did not adequately address the question that was posed nor was it supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided").  On remand, the Veteran should be afforded a VA examination to determine whether the Veteran's in-service eye strain resulted in aggravation of his preexisting eye disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by a physician with appropriate expertise.  A copy of this REMAND should be provided to the reviewing physician.  

The reviewing physician should address the following inquiries: 

a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's strabismus was subject to a superimposed disease or injury during service which resulted in additional disability?  If so, please identify the additional disability.
In addressing this inquiry, the examiner should consider the Veteran's credible reports of eyestrain resulting from observing radar monitors.

b)  Is it is at least as likely as not that the Veteran's pre-existing strabismus was aggravated (i.e. increase in severity) during service?  
In addressing this inquiry, the examiner should consider the Veteran's credible reports of eyestrain resulting from observing radar monitors.

b)  If an increase in severity of the strabismus during service is shown, is that increase due to the natural progress of the condition, or was it above and beyond the natural progression?

The examiner should be advised that temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The examiner must reconcile any opinion with the evidence of record, and cite to the record as appropriate. Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After ensuring that the examination report obtained completely and adequately addresses the inquiry posed herein, readjudicate the Veteran's claim of entitlement to service connection for strabismus.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a SSOC and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


